PER CURIAM.
Defendant in error (plaintiff below) drilled an oil well for plaintiff in error (defendant below), and the former sued the latter for the services rendered. The different kinds of work and the charges therefor were shown in the form of an account attached to the complaint, from which it appears that there was'a charge of $7,155 for drilling to a depth of 2,385 feet, at $3 per foot, a charge of $1,725 for plaintiff’s tools while drilling operations were shut down, at $25 per day, and a charge of $1,600 for fishing for the casing put in the well, which was damaged, at $100 per day, making a total of $10,480. Recovery of this amount, with interest, was asked, but the verdict and judgment were for $8,158.75.
The cause of action was in assumpsit on quantum meruit. The only error relied on in argument and brief is that the verdict of the jury and the judgment rendered were contrary to law. On that it is contended, that under the proof the plaintiff should have recovered the full amount sued for or nothing; hence the error. But, iDerror, it was not prejudicial to the defendant.
Affirmed.